UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEAN-GESPERE PIERRE,
                             Plaintiff,
                    -against-
                                                                      19-CV-11319 (CM)
NEW YORK STATE DEPARTMENT OF
STATE; SUPREME COURT OF THE STATE                                   BAR ORDER UNDER
OF NEW YORK, 2ND DIVISION;                                            28 U.S.C. § 1651
DEPARTMENT OF LABOR; DEPT. OF
UNEMPLOYMENT INS.; DEPARTMENT OF
STATE DIVISION OF LICENSING,
                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff filed this action pro se. On January 14, 2020, the Court dismissed the action as

frivolous, noted that Plaintiff had filed nine cases and appeals that were dismissed on the merits,

and ordered Plaintiff to show cause by affirmation within thirty days why he should not be

barred from filing further actions in forma pauperis (IFP) in this Court without prior permission.

Plaintiff filed an affirmation on January 23, 2020, but his arguments against imposing the bar

order are insufficient.

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, noting service on

the docket.

        The Court bars Plaintiff from filing future civil actions IFP in this Court without first

obtaining from the Court leave to file. See 28 U.S.C. § 1651. Plaintiff must attach a copy of his

proposed complaint and a copy of this order to any motion seeking leave to file. The motion

must be filed with the Pro Se Intake Unit of this Court. If Plaintiff violates this order and files an
action without filing a motion for leave to file, the Court will dismiss the action for failure to

comply with this order.

        Plaintiff is further warned that the continued submission of frivolous documents may

result in the imposition of additional sanctions, including monetary penalties. See id. The Clerk

is directed to close this action.

        The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    February 24, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
